Citation Nr: 0000052	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  94-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a temporary total hospitalization rating based 
on residence at COPIN House from May 15, 1992 to August 12, 
1992, from April 5, 1993 to July 3, 1993, and from January 1, 
1994 to April 1, 1994.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the VA RO in 
Buffalo, New York, which denied a temporary total 
hospitalization rating (38 C.F.R. § 4.29) based on the 
veteran's residence at COPIN House on the dates listed above.  
The case was remanded by the Board in December 1998 and was 
returned to the Board in November 1999.  


REMAND

This case is one of many from the Buffalo RO which involve 
appeals for a temporary total hospitalization rating 
(38 C.F.R. § 4.29) based on a veteran being referred to COPIN 
House by the VA Medical Center (VAMC), often for care of 
post-traumatic stress disorder (PTSD).  Information sought by 
the December 1998 Board remand, regarding to the exact dates 
the veteran was treated at COPIN House, has not been obtained 
by the RO (the RO did make one request for admission 
summaries from COPIN House).  The Board finds that additional 
and more specific development is warranted.  Accordingly, the 
case is remanded to the RO for the following action:

1.  The RO should directly contact COPIN 
House and obtain verification of the 
exact dates of the veteran's residence 
there and copies of complete treatment 
records for each period for which the 
veteran is seeking a temporary total 
hospitalization rating.  This includes 
all day-to-day treatment notes, all 
treatment summaries, and all 
administrative records concerning VA 
authorization for the veteran's stay.

2.  The RO should obtain documentation 
indicating whether or not COPIN House is 
accredited by any health care 
organization and licensed (by federal, 
state, or local authorities) as a 
"hospital" and, if not, whether it is 
accredited and licensed as some other 
type of health care facility.

3.  The RO should obtain from the VAMC 
all medical and administrative records 
concerning VAMC authorization for the 
veteran's stays at COPIN House.

4.  The RO should ascertain (by contact 
with the VAMC Director or other Veterans 
Health Administration officials) the 
precise legal authority relied on by the 
VAMC in authorizing care of veterans at 
COPIN House.

5.  The RO should indicate whether it has 
received any additional instructions from 
the Veterans Benefits Administration 
(dated subsequent to the February 1993 
letter by the Director of Compensation 
and Pension Service) as to whether 
residence at COPIN House qualifies a 
veteran for temporary total 
hospitalization benefits under 38 C.F.R. 
§ 4.29.

6.  On remand, the veteran and his 
representative may submit any additional 
evidence and argument in support of the 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).







7.  After all the evidence has been fully 
developed and added to the claims folder, 
the RO should review the veteran's claim.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


